Citation Nr: 1100996	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 
and from June 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In September 2010, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

At the September 2010 hearing, the Veteran submitted additional 
evidence directly to the Board, accompanied by a written waiver 
of consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The evidence of record shows that the Veteran's sleep apnea is 
related to his military service.


CONCLUSION OF LAW

Sleep apnea was incurred during military service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, if 
any error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110, 1131; 38 C.F.R. § 3.303(a) (2010).  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A 
claimant may rely on lay evidence "to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").  

The Veteran served on active duty from August 1989 to August 1993 
and from June 2005 to June 2006.  In January 2007, he filed his 
present claim seeking service connection for sleep apnea.

After reviewing the evidence of record, the Board finds that the 
Veteran's current obstructive sleep apnea cannot be reasonably 
disassociated from his military service.  In making this 
decision, the Board finds the testimony provided by the Veteran 
concerning the onset of sleep apnea symptoms to be both competent 
and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (noting that the appellant is competent to testify 
regarding symptoms capable of lay observation); see also Smith v. 
Derwinski, 1 Vet. App. 235 (1990) (finding that determination of 
credibility is a function of the Board).  Specifically, the 
Veteran testified that he began to snore loudly during service, 
and that he also began to frequently feel tired and fatigued.  He 
further indicated that his energy level was very high prior to 
his second period of service.

Supporting his contentions is a lay statement submitted by M.W., 
the Veteran's Team Sergeant and roommate while they were in Iraq 
in October and November 2005.  In his March 2010 statement, M.W. 
indicated that the Veteran would snore terribly throughout the 
night, and that he would often gasp for air.  He also reported 
that he had instructed the Veteran to see the base doctor, who 
indicated that it was most likely sleep apnea, and that the 
Veteran should see a sleep specialist upon returning to the 
United States.

In addition, service treatment records refer to a history of 
sleep apnea symptoms.  An April 2006 post deployment 
questionnaire noted the Veteran's complaints of feeling tired 
after sleeping.  The questionnaire noted that the Veteran had 
problems with snoring and non-restful sleep.  It also indicated 
that a referral was indicated for problems sleeping and resting.  
Finally, the Veteran is shown to have been diagnosed with very 
severe supine obstructive sleep apnea in July 2006, just one 
month after his discharge from the service.

In slight contrast to this evidence are the findings noted on a 
September 2007 QTC examination.  Following a physical 
examination, the QTC examination report concluded with a 
diagnosis of sleep apnea.  The QTC examiner further opined that 
she was unable to provide an opinion as to whether the Veteran's 
sleep apnea was related to his military service given his 
history, physical examination and review of record.  The Board 
notes, however, that the records reviewed by the QTC examiner 
were incomplete.  Specifically, the Veteran's service treatment 
records, which noted his problems sleeping and suspected sleep 
apnea concerns, were not considered.  Moreover, the examination 
report incorrectly noted that the Veteran was first diagnosed 
with sleep apnea in March 2007, almost a year after the actual 
first diagnosis shown upon a complete review of the evidence of 
record.

Based on the totality of the evidence, and with application of 
the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has sleep apnea which was 
incurred during his active military service.  Accordingly, 
service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


